Case 1:18-cv-00497-RGA Document 81 Filed 09/16/19 Page 1 of 4 PageID #: 2552



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 INDIVIOR INC., INDIVIOR UK LIMITED,
 and AQUESTIVE THERAPEUTICS, INC.,
                              Plaintiffs,           Civil Action No. 18-497-RGA
        V.

 ACTA VIS LABORATORIES UT, INC.,
                              Defendant.

 INDIVIOR INC. and INDIVIOR UK
 LIMITED,
                              Plaintiffs,           Civil Action No. 18-499-RGA
        V.

 ACTA VIS LABORATORIES UT, INC. ,
                              Defendant.


             STIPULATION A N D ~ ORDER OF DISMISSAL OF
                        CLAIMS AND COUNTERCLAIMS

       Plaintiffs Indivior Inc., Indivior UK Limited, and Aquestive Therapeutics, Inc. and

Defendant Actavis Laboratories UT, Inc. , by their respective undersigned counsel, hereby

STIPULATE and AGREE as follows:

       1.     All of Plaintiffs' claims of infringement as identified in Plaintiffs' Complaint for

Patent Infringement, D.I. 2 in C.A. No. 18-499-RGA, dated September 14, 2017, and Plaintiffs'

First Amended Complaint for Patent Infringement, D.I. 6 in C.A. No. 18-497-RGA, dated April

30, 2018, are dismissed without prejudice;

       2.     All of Defendant's counterclaims for declaratory judgment ofnoninfringement and

invalidity as identified in Defendant's Amended Answer, Affirmative Defenses, and

Counterclaims, D.I. 63 in C.A. No. 18-499-RGA, dated May 16, 2018, and Defendant's Answer,
Case 1:18-cv-00497-RGA Document 81 Filed 09/16/19 Page 2 of 4 PageID #: 2553



Affirmative Defenses, and Counterclaims, D.I. 14 in C.A. 18-497-RGA, dated May 31 , 2018, are

dismissed without prejudice;

       3.     Each party shall bear its own costs and attorneys ' fees with respect to the matters

dismissed hereby;

       4.     The parties each expressly waive any right to appeal or otherwise move for relief

from this Stipulation and Order.




                                               2
Case 1:18-cv-00497-RGA Document 81 Filed 09/16/19 Page 3 of 4 PageID #: 2554



MORRIS , NICHOLS, ARSHT &               PHILLIPS, GOLDMAN, MCLAUGHLIN &
TUNNELLLLP                              HALL, P.A.

Isl Jeremy A. Tigan                     Isl Megan C. Haney
Jack B. Blumenfeld (#1014)              John C. Phillips, Jr. (#110)
Jeremy A Tigan (#5239)                  Megan C. Haney (#5016)
1201 North Market Street                1200 North Broom Street
P.O. Box 1347                           Wilmington, DE 19806
Wilmington, DE 19899-1347               (302) 655-4200
(302) 658-9200                          jcp@pgmhlaw.com
jblumenfeld@mnat.com                    mch@pgmhlaw.com
jtigan@mnat.com
                                        OF COUNSEL:
Attorneys for Plaintiffs                Michael Nutter
                                        WINSTON & STRAWN LLP
OF COUNSEL:                             35 W . Wacker Drive
Jeffrey B. Elikan                       Chicago, IL 60601-9703
Jeffrey H. Lerner                       (312) 558-5600
R. Jason Fowler
Erica N. Andersen                       Stephen R. Smerek
Philip S. May                           David P. Dalke
COVINGTON & BURLING LLP                 WINSTON & STRAWN LLP
One CityCenter                          333 South Grand Avenue 38th Floor
850 Tenth Street, NW                    Los Angeles, CA 90071-1543
Washington, D.C. 20001                  (213) 615-1700
(202) 662-6000
                                        Attorneys for Defendant
Attorneys for Plaintiffs                Actavis Laboratories UT, Inc.
lndivior Inc. and lndivior UK Limited

James F. Hibey
STEPTOE & JOHNSON LLP
1330 Connecticut Avenue NW
Washington, D.C. 20036
(202) 429-6407

Jamie Lucia
STEPTOE & JOHNSON LLP
One Market Plaza
Spear Tower, Suite 3900
San Francisco, CA 94105
(415) 365-6700

Attorneys for Plaintiff
Aquestive Therapeutics, Inc.



                                         3
•   I   L   \

                Case 1:18-cv-00497-RGA Document 81 Filed 09/16/19 Page 4 of 4 PageID #: 2555



                September 13, 2019



                            SO ORDERED this ..&_day of   &.pr~     , 2019.




                                                         4
